Citation Nr: 1738441	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to include as secondary to service-connected malaria.  

2.  Entitlement to an initial compensable rating for malaria.

3.  Entitlement to service connection for liver disease other than hepatitis B, to include as secondary to service-connected malaria.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  In January 2017 the Board remanded these matters for additional development.  

The issue of entitlement to service connection for liver disease is being separated out from the hepatitis B issue and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have had hepatitis B at any point during the appeal period. 

2.  The Veteran does not have active malaria, or any current residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for an initial compensable rating for malaria have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cirrhosis of the liver is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

The Veteran contends he has hepatitis B, to include liver disease, secondary to his service-connected malaria.  He asserts that hepatitis B was diagnosed in service.  

Service treatment records (STRs) show in January 1973 the Veteran was admitted to the hospital following a heroine overdose.  His hospital course was complicated by aspiration pneumonia secondary to overdose.  Blood studies during his hospitalization confirmed the presence of HAA [hepatitis-associated antigen] positive viral hepatitis.  The discharge diagnoses were heroin overdose, aspiration pneumonia secondary to heroin overdose, pulmonary edema secondary to heroin overdose, interstitial pneumonitis and reduced vital capacity to 50 percent of normal secondary to heroin overdose and aspiration pneumonia and viral hepatitis type B (HAA positive).  A percutaneous Menghini needle aspiration liver biopsy was performed in December 1972 which revealed a moderate inflammatory process compatible with active viral hepatitis.

A January 1973 inservice clinical record shows a diagnosis of viral hepatitis type B (HAA positive), incurred in the line of duty.  An outpatient clinical health record dated in January 1973 notes the Veteran was convalescing from hepatitis after being released 2 weeks prior; it was noted that it was in the line of duty.  No physical training or excessive exercise for 2 weeks was recommended.  A February 1973 STR shows the Veteran was seen at the medical clinic with no complaints.  The impression was status post viral hepatitis.  In April 1973 the Veteran had a follow-up for hepatitis; the results revealed negative findings.  

On December 2010 VA examination, the Veteran reported that he had been diagnosed with hepatitis B; the disorder had existed since 1971.  Diagnostic tests show complete blood count results were within normal limits.  The hemoglobin level was 15.9 g/dL and the hematocrit level was 43.7 percent.  The complete blood count showed some insignificant abnormalities.  The liver function test results were within normal limits.  The prothrombin time was not performed because quantity of specimen was insufficient for testing.  The hepatitis panel reveals negative results for hepatitis A antibody, hepatitis B surface antigen and hepatitis B core antibody.  The hepatitis panel revealed positive results for hepatitis C.  The diagnoses were hepatitis C.  The subjective factors include a history of hepatitis C.  The objective factors include positive lab findings.  It was noted that the Veteran has cirrhosis of the liver with the most likely etiology of uncertain risk factors.  It was further noted that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy or cirrhosis.  There were no residuals of hepatitis B.  

Echogram of the abdomen in May 2011 shows the liver was normal in morphology and echotexture without intrahepatic biliary duct dilatation or discrete focal lesions.  There were no ascites.  It was noted that the Veteran was asymptomatic for hepatitis C with no residuals noted and actual liver testing was normal.

A June 2011 VA liver examination report shows a diagnosis of acute hepatitis B viral infection by medical history, resolved and on remission, no residuals.  There was no evidence on liver work-up for residuals of liver damage from status post-acute hepatitis B viral infection by medical history.  

An August 2016 VA medical record reveals the Veteran has hepatitis C virus (HCV).  He is genotype "1b" and had never been treated.  He did not have cirrhosis or evidence of advanced liver disease.  Imaging was positive for echogenic liver, no hepatocellular carcinoma.  The impression was increased hepatic echotexture consistent with hepatic steatosis versus fibrosis.  There was no sonographically apparent liver lesion.

An April 2017 VA hepatitis, cirrhosis and other liver conditions examination report shows hepatitis B was not seen in current testing antigen or antibody.  Current testing reveals hepatitis C only.  The Veteran had current signs or symptoms attributable to chronic or infectious liver diseases; and had been diagnosed as having hepatitis C.  The Veteran did not have current signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  Laboratory studies show negative findings for hepatitis B.   The examiner noted that hepatitis B is not shown in current testing antigen or antibody; current testing reveals hepatitis C only.  The diagnosis was status post-acute hepatitis B viral infection by medical history, resolved and on remission, no residuals.  The examiner opined that hepatitis was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed inservice injury, event, or illness.  The rationale for the opinion was that medical records show treatment in service from July 7, 1970 to July 14, 1970.  The Veteran was hospitalized for IV fluids, fever management and medications.  The currently diagnosed condition related to the Veteran's claimed malaria is at least as likely as not (50 percent or greater probability) incurred in or caused by service.  Further, medical records support that viral hepatitis was contracted during service and treated in November 1972.  Additionally, current laboratory findings from April 2017 show HCV antibody with "rflx" to "RIBA" 11.0.  The examiner opined that the currently diagnosed condition related to the Veteran's claimed hepatitis A/hepatitis B/hepatitis C is at least as likely as not (50 percent or greater probability) incurred in or caused by the specific inservice illness, event, or injury.  

Regarding secondary service connection, the examiner opined that hepatitis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The rationale for the opinion was that there is not enough information to support malaria caused or is the cause of the Veteran's hepatitis.  Malaria and hepatitis C are infectious diseases.  The two diseases are caused by 2 different pathogens.  The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  Further, the examiner opined that the Veteran's malaria was contracted and treated in July 1970.  There are no current laboratory findings to support a current diagnosis of malaria.  The Veteran's claimed hepatitis A/hepatitis B/hepatitis C was less likely than not aggravated beyond its natural progression by the Veteran's malaria.  

On June 2017 VA hepatitis, cirrhosis and other liver conditions examination, the Veteran reported a history of hepatitis B since 1970.  He also reported he had malaria at that time.  A recent visit to the hepatology clinic reveals a history of hepatitis C (diagnosed 5 years ago, per Veteran) that is now clinically cured.  There was no hepatitis B reported.  Liver function tests were also normal.  The Veteran is not taking medications for hepatitis.  In addition, the examiner opined that hepatitis B was less likely than not (less than 50 percent probability) incurred in or caused by an inservice injury event or illness.  The rationale for the opinion is there is no current hepatitis B diagnosis.  The Veteran was recently seen by a hepatologist who deemed he "is considered clinically cured of HCV."  No type of hepatitis can be detected at this time. 

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence shows that the Veteran does not have a current diagnosis of hepatitis B.  The evidence shows a diagnosis of acute hepatitis B viral infection by medical history, resolved and in remission since the 1970s with no residuals.  Thus, the record does not show that the Veteran has been diagnosed with hepatitis B since he filed his claim.  As such, service connection for hepatitis B (under either direct or secondary theory of recovery) must be denied.

Because the evidence preponderates against the claim of service connection for hepatitis B, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Initial Compensable Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations determinations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to an initial compensable rating for his malaria disability.  Malaria is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304; a 100 percent disability rating is assigned for an active disease.  Note: "The diagnosis of malaria depends on the identification of the malarial parasites in blood smears...Relapses must be confirmed by the presence of malarial parasites in blood smears."  Diagnostic Code 6304 does not provide for a disability rating other than 100 percent, but does instruct to "rate residuals such as liver or spleen damage under the appropriate system."

The evidence shows that the Veteran was seen in-service at the dispensary in July 1970.  He complained of having a headache for one week and fever and chills for three days.  He was admitted to the hospital due to having fever of undetermined origin and after one day routine blood studies revealed P. Vivax parasites in the blood.  The diagnosis was malaria (P. Vivax).  He was treated and subsequently became afebrile and asymptomatic.  He was discharged in good condition and to duty.

On April 2011 VA examination, the Veteran reported being diagnosed with status post malaria.  He stated that malaria existed since 1970.  He described no current symptoms.  He related that his malaria is currently in remission; the date of the last remission was 1970.  He stated he does not experience any overall functional impairment from his malaria disability.  On physical examination, the Veteran was well developed, well-nourished and in no acute distress.  There were no signs of malaise present.  His complete blood count results were within normal limits.  The hemoglobin level was 15.6 g/dL and the hematocrit level was 46.6 percent.  The malaria smear test results were negative for malaria/blood parasites.  The diagnosis was status post malaria.  The subjective factors were history of malaria at the time of service.  The objective factors are status post malaria in service with high grade fever for which he was hospitalized.  There was no evidence of malnutrition, vitamin deficiency, or infection found on examination.  The Veteran's usual occupation or daily activities are not affected by his status post malaria condition.  

On June 2017 VA infectious diseases examination, the Veteran reported a history of malaria.  He had no residual symptoms.  The Veteran's malaria is inactive; it became inactive in the 1970's.  He had no symptoms or residuals attributable to the disease.  There are no significant diagnostic test findings and/or results related to malaria.  The diagnosis was status post malaria.  The Veteran's malaria does not impact his ability to work.

The Veteran does not have active malaria which would warrant a compensable rating under Diagnostic Code 6304.  The April 2011 examiner noted that the Veteran's malaria smear test results were negative for malaria/blood parasites and diagnosed status post malaria.  The June 2017 VA examiner noted that the Veteran's malaria is inactive and has been inactive since the 1970's.  The examiner further noted that the Veteran had no symptoms or residuals attributable to malaria and there were no significant test results related to malaria.  The Board finds both VA examination reports to be probative in nature concerning the Veteran's current status of his malaria.  Since the Veteran does not have active malaria or any symptoms or residuals attributable to malaria, an initial compensable rating is not warranted and the claim must be denied.  As the evidence preponderates against the claim for an initial compensable rating for malaria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57 (1990).

The Board is cognizant of the ruling of the United Stated Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating.  In this case, the Veteran has already been awarded a TDIU rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for hepatitis B is denied.

Entitlement to an initial compensable rating for malaria is denied.


REMAND

It was pointed out at the July 2016 hearing that the Veteran's service connection claim for hepatitis B includes liver disease.  At the hearing, the Veteran specifically asserted that his liver damage was caused by his hepatitis and his malaria.  

The record contains some evidence that the Veteran may have cirrhosis of his liver/liver disease, although it also appears from the evidence that the Veteran's liver disease may be hepatitis C without cirrhosis.  His STRs are silent for any complaints, treatment, or diagnosis of liver disease during service.  A December 2010 VA examination report notes he has cirrhosis of the liver with the most likely etiology of uncertain risk factors.  Echogram of the abdomen in May 2011, however, shows the liver was normal and the Veteran was asymptomatic for hepatitis C with no residuals noted and actual liver testing was normal.  The June 2011 VA liver examination report shows no evidence on liver work up for residuals of liver damage from status post-acute hepatitis B viral infection by medical history.  An August 2016 VA medical record reveals he did not have cirrhosis or evidence of advanced liver disease.  On examination in April 2017 current testing reveals hepatitis C only; there were no signs or symptoms attributable to chronic or infectious liver diseases, and he did not have current signs or symptoms attributable to cirrhosis of the liver.  Based upon this, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any liver disease found upon examination.  The entire record must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran currently has (or had anytime during the appeal period) cirrhosis of the liver/liver disease or any other liver disease.  If so, list all current diagnoses and indicate whether it is at least as likely as not (50 percent probability or greater) that any current liver disease is related to his period of service, to include as associated with hepatitis B (first diagnosed in service, though not currently shown) and/or is caused or aggravated by his service-connected malaria.

A complete rationale for all opinions must be provided.  

2.  Then, after reviewing the record to ensure that all necessary development has been completed, readjudicate any issue remaining on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


